In an action to foreclose a mortgage on real property, Joseph M. Vucker and two other “applicants to intervene” appeal from an order of the Supreme Court, Westchester County, entered February 19, 1965, which: (a) denied their application to intervene; and (b) on plaintiff’s motion, confirmed the Referee’s report of sale. Order affirmed, with one bill of $30 costs and disbursements to all the respondents. The applicants seeking intervention are *590too remoto from this foreclosure action. Their claim on flic, proceeds of the sale is contingent and miad,indicated. Christ,, Acting P. J., Brennan, Hill, Hopkins and Benjamin, J J., concur.